IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

EL PASO DIVISION

SSS ENTERTAINMENT, LLC, §
Plaintiff, §
§

v. § EP-19-CV-242-PRM
§
GIANCARLO MESSINA AND ___ §
CARLOS BETHANCOURT, §

Defendants. §

MEMORANDUM OPINION AND ORDER
DENYING MOTION TO REMAND

On this day, the Court considered Defendant Giancarlo Messina’s
“Notice of Removal” (ECF No. 1), filed on August 29, 2019; Plaintiff sss
Entertainment, LLC’s “Motion to Remand Matter to State Court” (ECF
No. 7) [hereinafter “Motion to Remand”], filed on September 6, 2019; and
Defendant Messina’s “Response to Plaintiff's Motion to Remand Subject to
First Amended Motion to Dismiss Pursuant to Fed.R.Civ.P. 12(b)(2) and
12(b)(8)” (ECF No. 8) [hereinafter “Response”], filed on September 12,
2019. After due consideration, the Court is of the opinion that Plaintiff s
Motion to Remand should be denied for the reasons that follow.

I FACTUAL AND PROCEDURAL BACKGROUND
Plaintiff s lawsuit arises out of a contract dispute. On April 15,

2019, Plaintiff wired Defendant Carlos Bethancourt at least $209,000 in
an attempt to book the performer Enrique Iglesias for a concert in El
Paso, Texas. Notice Removal Attach. A at 2. Over the course of the next
“three months from March [2019],” Defendant Bethancourt and his
attorney Defendant Messina indicated to Plaintiff that Defendants would
return Plaintiffs payment based on a “mutual mistake.” Id. at 3.
Defendants did not return these funds. Id.

Plaintiff, a business with its home office in El Paso, Texas, filed suit
against Defendants in state court. Defendant Bethancourt is a citizen of
Uruguay who resides in Mexico, and Defendant Messina is a lawyer who
lives and practices law in the state of Florida. In its complaint, Plaintiff
alleged claims including breach of contract, unjust enrichment,
intentional infliction of emotional distress, conversion, negligent
misrepresentation, and violations of the Texas Deceptive Trade Practices
Act. Id. at 4—7. For relief, Plaintiff requested $209,000 in actual
damages, as well as treble damages, punitive damages, and attorney's

fees. Id. at 8.
On August 29, 2019, Defendant Messina filed his Notice of Removal
pursuant to 28 U.S.C. § 1332.1 Therein, Defendant alleges that the
citizenship and residency of parties, as well as the amount in controversy,
establish diversity jursidiction. Notice Removal 8.

On September 6, 2019, Plaintiff filed its Motion to Remand.
Plaintiff argues there is no basis for removal because its complaint
consists of “[c]Jauses of action which are based in and upon Texas law.”
Mot. Remand 1. Plaintiff claims there is no diversity jurisdiction because
“diversity jurisdiction is not alleged,” and no federal jurisdiction because
“there is no federal question on the face of the complaint.” Id. at 2.

On September 12, 2019, Defendant Messina filed his Response to
Plaintiffs Motion to Remand. Defendant Messina argues that “complete
diversity exists” based on the citizenship and residency of the parties.

Resp. 2. Additionally, Defendant indicates that Plaintiff alleges actual

 

1 Notice Removal 1. Defendant Bethancourt is not required to join in or
consent to removal because Plaintiff did not properly serve Defendant
Bethancourt. See Notice Removal Attach. A at 10 (certifying service only
to Defendant Messina); 28 U.S.C. § 1446 (“When a civil action is removed
solely under section 1441(a), all defendants who have been properly joined
and served must join in or consent to the removal of the action.”).
damages of $209,000, which satisfy the statutory amount in controversy
for diversity jurisdiction. Id.
II. LEGAL STANDARD
Pursuant to 28 U.S.C. § 1441(a), federal law provides for the
removal of civil actions brought in a state court over which the district
court has original jurisdiction. “A federal district court may exercise
original jurisdiction over any civil action that either satisfies diversity
requirements or that arises under the federal constitution, statutes, or
treaties....” Energy Mgmt. Servs., L.L.C. v. City of Alexandria, 739 F.3d
255, 258-59 (5th Cir. 2014) (citing 28 U.S.C. §§ 1331, 1832, 1369).
Removal from state court raises significant federalism concerns.
Gutierrez v. Flores, 543 F.3d 248, 251 (5th Cir. 2008). “Federalism
concerns animate the rule requiring strict construction of removal
statutes.” Beiser v. Weyler, 284 F.3d 665, 674 (5th Cir. 2002). “The
removing party bears the burden of showing that federal jurisdiction
exists and that removal was proper.” Manguno v. Prudential Prop. & Cas.
Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002) (citing De Aguilar v. Boeing Co.,

47 F.3d 1404, 1408 (5th Cir. 1995)).
Ht. DISCUSSION

In his Notice of Removal, Defendant Messina properly alleges (1)
complete diversity of citizenship among the parties, and (2) an amount in
controversy exceeding $75,000. See 28 U.S.C. § 13832. Accordingly, the
Court is of the opinion that it has proper diversity jurisdiction over
Plaintiffs claims and Plaintiff's Motion to Remand should be denied.

Complete diversity exists when an action is between citizens of
different States. 28 U.S.C. § 1332(a)(1). Pursuant to 28 U.S.C. § 1332(a),
a corporation “is deemed to be a citizen of both the state of its
incorporation and the state of its principal place of business.” J.A. Olson
Co. v. City of Winona, Miss., 818 F.2d 401, 404 (5th Cir. 1987). Diversity
also exists between “citizens of a State and citizens or subjects of a foreign
state” or “citizens of different States and in which citizens or subjects of a
foreign state are additional parties.” 28 U.S.C. § 1332.

Defendant Messina meets his burden of demonstrating complete
diversity between the parties. Plaintiff is a business with its home office
and operations in El Paso, making it a citizen of Texas. Notice Removal 3.
Plaintiff is diverse as to Defendant Messina, because Defendant Messina

is a citizen of Florida. Jd. Plaintiff is also diverse as to Defendant
Bethancourt, because Defendant Bethancourt is a foreign citizen residing
in Mexico. Id. Plaintiff does not dispute these facts.

Furthermore, Defendant Messina meets his burden of showing an |
amount in controversy above $75,000. The jurisdictional amount required
for diversity jurisdiction pursuant to 28 U.S.C. § 1832 “exceeds the sum or
value of $75,000.” Defendant Messina indicates in his Response that
Plaintiffs alleges $206,000 in actual damages. Resp. 2; See Notice
Removal Attach. A at 8 (alleging $206,000 in actual damages). Plaintiff
fails to dispute this fact.

Defendant Messina properly demonstrates complete diversity and
an amount in controversy exceeding $75,000. Therefore, the Court is of
the opinion that it has diversity jurisdiction over the above-captioned
cause and may deny Plaintiff's Motion to Remand.

IV. CONCLUSION

Accordingly, IT IS ORDERED that Plaintiff SSS Entertainment,

LLC’s “Motion to Remand Matter to State Court” (ECF No. 7) is

DENIED.
SIGNED this H day of Septembér, 20

 
 

 

PHILIP|R. MAR'RIN
UNITED STATES\DI

   
 
